Decree of the Surrogate’s Court of Westchester county unanimously affirmed, without costs. Section 66 of the Stock Corporation Law does not create a hen in favor of the corporation. (Strahmann v. Yorkville Bank, 148 App. Div. 8; affd., 210 N. Y. 536.) The transfer mentioned in the statute is a transfer in fact, and not one created by operation of law, as in case of death. Upon the death of the stockholder, his personal representative becomes the owner of the stock and entitled to dividends, and to have such ownership noted on the books of the corporation. In a case such as this, the indebtedness is paid when the personal representative of the deceased turns over to the corporation its pro rata share of the net assets of the estate and a transferee of the personal representative would be entitled to have such transfer recorded in the corporation’s books. Since the trust company has expressed a willingness to take the stock, its value may be applied to payment of its share of decedent’s estate. The result reached is the same as that reached by the learned surrogate. Present— Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ. [129 Misc. 460.]